SULLIVAN, Judge
(concurring in part and in the result and dissenting in part):
The lower court stated that the assistant staff judge advocate, Major Garrard, was not disqualified from preparing the post-trial recommendation in this case. I disagree. Clearly, there was a material factual dispute in this ease between Major Garrard and appellant as to the existence of a post-trial agreement to secure clemency. Under the decisions of this Court in United States v. Lynch, 39 MJ 223, 228 (1994), and United States v. Decker, 15 MJ 416, 418 (1983), it was error for such an officer to prepare or assist in preparation of the post-trial recommendation.
In the case at bar, the officer who wrote the SJAR and the addendum was a major party in a factual dispute involving the clemency process. Once a dispute like this arose, isn’t it far better for another attorney (not involved in the dispute) to prepare the recommendations for clemency? Our clemency process is too important a step in our military justice system to have even the hint of anything irregular as part of the process.* The Government works best if the public interest is the sole motivator of a prosecutor. The objectivity of a prosecutor (or anyone in the cycle of judicial process) must never be subject to a question of self-interest.
The prejudice from this situation is a closer question. Six months’ clemency was recommended by the staff judge advocate in the addendum, and the convening authority reduced appellant’s 4-year sentence accordingly. In my view, the convening authority was apprised of the dispute in this case and acted to correct prejudicial error. Accordingly, I join the majority in affirming this case.

 "The public interest may be presumed to be what men would choose if they saw clearly, thought rationally, acted disinterestedly and benevolently.” W. Lippmann, The Public Philosophy, Ch. 4 (1955).